Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Final Office Action on the merits.  Claims 1-7 are currently pending and are addressed below.
Priority
Acknowledgement is made of applicant’s claim priority for foreign application JP 2016-069601, filed on March 30th, 2016.
Response to Amendment
In response to Applicant’s amendments dated March 1st, 2021; Examiner withdraws 35 U.S.C. 112(a) rejections; Examiner withdraws 112(b) rejections; Examiner withdraws 35 U.S.C. 101 rejections; Examiner maintains prior art rejections under 35 U.S.C. 102(a)(1).
Response to Arguments
Applicant’s response arguments filed March 1st, 2021 regarding 35 U.S.C. 102(a)(1), were fully considered but are unpersuasive.
On page 8 of the applicant’s argument, applicant argues “Mitsuuyasu is completely silent with regard to ‘a door check device that when actuated by the electronic control unit restricts an opening operation angle of the vehicle door in a case where the vehicle door may operate to open beyond the movement path of the non-detection field’.”  Examiner respectfully disagrees, because Mitsuuyasu discloses on pg. 5 ¶0009,  “the notification means (18) functions as a stopper so that the door does not open more than the openable angle and on pg. 6 ¶0003, “when 

Claim Objections
Claim 2 is objected to because of the following informalities:  “the check device” should be corrected to “the door check device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuuyasu et al. (JP 2007-145246; hereinafter Mitsuuyasu; previously made of record; all citations based on the attached English translation).
Re. claim 1, Mitsuuyasu teaches a door opening restriction device (Mitsuuyasu; pg. 3 ¶0005, i.e., the vehicle door contact avoidance assistance apparatus) comprising:
an electronic control unit (Mitsuuyasu; pg. 5 ¶0015, contact determination ECU 14) configured to:
calculate, based on a sensor output of a proximity sensor arranged in a vehicle (Mitsuuyasu; pg. 3 ¶0006, a plurality of sensors located at each of the front and rear corners of the vehicle body; meaning at least a proximity sensor is arranged in a vehicle), a non-detection field (Mitsuuyasu; pg. 3 ¶0006, a position calculation unit 15 of the ECU 14 calculates a region including an area necessary for opening the door of the vehicle body in the predetermined coordinate system; meaning an area necessary for opening the door of the vehicle is a non-detection field) of an obstacle with reference to a location of the proximity sensor (Mitsuuyasu; pg. 3 ¶0006, the plurality of sensors detects and outputs a distance and direction between the obstacle and corner portion; meaning the non-detection field of an obstacle is calculated in reference to a location of the proximity sensor);
calculate, based on traveling information on the vehicle, a travel path (Mitsuuyasu; pg. 5 ¶0015, i.e., The position calculation storage unit 15 of the ECU 14 calculates the position of the host vehicle as a coordinate value of the world coordinate system from the moving speed output by the vehicle speed sensor 12 and the steering angle detected by the steering angle sensor 13; meaning a travel path of the vehicle is calculated based on the vehicle speed sensor and steering angle sensor) until the vehicle comes to a stopped state (Mitsuuyasu; Fig. 5a-5d, pg. 6 ¶0006-¶0011, the position calculation storage unit 15 continuously 
calculate a movement path of the non-detection field associated with the travel path of the vehicle (Mitsuuyasu; Fig. 5a-5d, pg. 6 ¶0006-¶0011, the position calculation storage unit 15 of the ECU 14 continuously calculates and updates the position of the host vehicle until the scenario shown in Fig. 5d when the vehicle is stopped; and Fig. 5c, pg. 6 ¶0009, the position calculation storage unit 15 of the ECU 14 further updates the obstacle map based on the distance and direction from the obstacle detected by the ultrasonic sensor group 11; meaning that the obstacle non-detection field is continuously updated, and moves along a path associated with the travel path of the vehicle);
calculate an opening operation path of a vehicle door when the vehicle is in the stopped state (Mitsuuyasu; pg. 7 ¶0001, subsequent to the vehicle parking in Fig. 5d, the area setting unit 16 calculates the passing area θmax of the door of the host vehicle; meaning that the opening operation path of a vehicle door [the passing area] is calculated when the vehicle is in a stopped state [shown in Fig. 5d]); and
a door check device (Mitsuuyasu; pg. 5 ¶0009, i.e., notification means 18) that when actuated by the electronic control unit (Mitsuuyasu; pg. 6 ¶0004, contact determination ECU 14 sends a notification command to notification means 18) restricts an opening operation angle of the vehicle door in a case where the vehicle door may operate to open beyond the movement path of the non-detection field (Mitsuuyasu; pg. 5 ¶0009, The notification means 18 functions as a stopper so that the door does not open more than the openable angle. Thereby, it can prevent that a door from opening more than an openable angle and contacts an obstruction; meaning that the notification means is a door check device that restricts the opening angle of the vehicle door so that it does not open beyond the movement path of an obstacle non-detection field, and contact an obstacle/obstruction).

	Re. claim 2, Mitsuuyasu teaches the door opening restriction device according to claim 1, wherein the check device (Mitsuuyasu; pg. 5 ¶0009, i.e., notification means 18) restricts the opening operation angle of the vehicle door such that the opening operation path of the vehicle door stays within the movement path of the non-detection field (Mitsuuyasu; pg. 5 ¶0009, The notification means 18 functions as a stopper so that the door does not open more than the openable angle. Thereby, it can prevent that a door from opening more than an openable angle and contacts an obstruction; meaning that the notification means is a door check device that restricts the opening angle of the vehicle door so that it does not open beyond the movement path of an obstacle non-detection field, and contact an obstacle/obstruction).
	
	Re. claim 3, Mitsuuyasu teaches the door opening restriction device according to claim 1, wherein the electronic control unit (Mitsuuyasu; pg. 5 ¶0015, contact determination ECU 14) is configured to partition a detectable area of the obstacle formed by the proximity sensor into a plurality of obstacle detection fields in accordance with a proximity distance to the proximity sensor (Mitsuuyasu; Fig. 10, pg. 7 ¶0002, the detectable field may be partitioned into regions limited by θmax, θsafe, and θlim-, which represent the maximum angle that a door may be opened [θmax], the maximum angle that a door may be opened without contacting a detected obstacle [θlim] and an angle obtained by subtracting a margin angle considering the detection error of the ultrasonic sensor group (11) from the possible angle θlim is defined as a safety angle θsafe; meaning that a plurality of partitions within the detectable area are formed by the proximity sensors), and set as the non-detection field, an inside of an outermost one of the obstacle detection fields where the obstacle is not detected (Mitsuuyasu; pg. 4 ¶0006, i.e., the area setting unit (16) calculates a sector area through which the door passes when the door is opened. The radius of the fan-shaped region is the door length, and the central angle is the angle formed by the door in the closed state and the door in the opened state. Then, the estimation unit (17) calculates the maximum center angle (openable angle) when the coordinate value of the obstacle stored in the storage unit [shown in Fig. 10 to be in reference to the inside edge] is not included in the sector area; meaning that the estimation unit 17 calculates a field in which the obstacle is not detected, a non-detection zone).

Re. claim 4, Mitsuuyasu teaches an opening operation control method for a vehicle door comprising:
calculating with an electronic control unit (Mitsuuyasu; pg. 5 ¶0015, contact determination ECU 14), a non-detection field (Mitsuuyasu; pg. 3 ¶0006, a position calculation unit 15 of the ECU 14 calculates a region including an area necessary for opening the door of the vehicle body in the predetermined coordinate system; meaning an area necessary for opening the door of the vehicle  of an obstacle with reference to a location of the proximity sensor (Mitsuuyasu; pg. 3 ¶0006, the plurality of sensors detects and outputs a distance and direction between the obstacle and corner portion; meaning the non-detection field of an obstacle is calculated in reference to a location of the proximity sensor) based on a sensor output of a proximity sensor arranged in a vehicle (Mitsuuyasu; pg. 3 ¶0006, a plurality of sensors located at each of the front and rear corners of the vehicle body; meaning at least a proximity sensor is arranged in a vehicle);
calculating with the electronic control unit (Mitsuuyasu; pg. 5 ¶0015, contact determination ECU 14) , a travel path (Mitsuuyasu; pg. 5 ¶0015, i.e., The position calculation storage unit 15 of the ECU 14 calculates the position of the host vehicle as a coordinate value of the world coordinate system from the moving speed output by the vehicle speed sensor 12 and the steering angle detected by the steering angle sensor 13; meaning a travel path of the vehicle is calculated based on the vehicle speed sensor and steering angle sensor) until the vehicle comes to a stopped state based on traveling information on the vehicle (Mitsuuyasu; Fig. 5a-5d, pg. 6 ¶0006-¶0011, the position calculation storage unit 15 continuously calculates and updates the position of the host vehicle until the scenario shown in Fig. 5d, until the vehicle is stopped);
calculating with the electronic control unit (Mitsuuyasu; pg. 5 ¶0015, contact determination ECU 14) a movement path of the non-detection field associated with the travel path of the vehicle (Mitsuuyasu; Fig. 5a-5d, pg. 6 ¶0006-¶0011, the position calculation storage unit 15 of the ECU 14 continuously ;
calculating with the electronic control unit (Mitsuuyasu; pg. 5 ¶0015, contact determination ECU 14) an opening operation path of a vehicle door when the vehicle is in the stopped state (Mitsuuyasu; pg. 7 ¶0001, subsequent to the vehicle parking in Fig. 5d, the area setting unit 16 calculates the passing area θmax of the door of the host vehicle; meaning that the opening operation path of a vehicle door [the passing area] is calculated when the vehicle is in a stopped state [shown in Fig. 5d]); and
when the electronic control unit (Mitsuuyasu; pg. 5 ¶0015, contact determination ECU 14) determines the vehicle door may operate to open beyond the movement path of the non-detection field, the electronic control unit actuates a door check device to restrict an opening operation angle of the vehicle door (Mitsuuyasu; pg. 5 ¶0009, The notification means 18 functions as a stopper so that the door does not open more than the openable angle. Thereby, it can prevent that a door from opening more than an openable angle and contacts an obstruction; meaning that the notification means is a door check device that restricts the opening angle of the vehicle door so that it does not open .

Re. claim 5, Mitsuuyasu teaches the opening operation control method for a vehicle door according to claim 4, wherein the door check device (Mitsuuyasu; pg. 5 ¶0009, notification means 18) restricts the opening operation angle of the vehicle door such that the opening operation path of the vehicle door stays within the movement path of the non-detection field (Mitsuuyasu; pg. 5 ¶0009, The notification means 18 functions as a stopper so that the door does not open more than the openable angle. Thereby, it can prevent that a door from opening more than an openable angle and contacts an obstruction; meaning that the notification means is a door check device that restricts the opening angle of the vehicle door so that it does not open beyond the movement path of an obstacle non-detection field, and contact an obstacle/obstruction).

Re. claim 6, Mitsuuyasu teaches the opening operation control method for a vehicle door according to claim 4, further comprising: partitioning with the electronic control unit (Mitsuuyasu; pg. 5 ¶0015, contact determination ECU 14) a detectable area of the obstacle formed by the proximity sensor into a plurality of obstacle detection fields in accordance with a proximity distance to the proximity sensor (Mitsuuyasu; Fig. 10, pg. 7 ¶0002, the detectable field may be partitioned into regions limited by θmax, θsafe, and θlim-, which represent the maximum angle that a door may be opened [θmax], the maximum angle that a door may be opened without contacting a detected obstacle [θlim] and an angle obtained by subtracting a margin angle considering the detection error of the ultrasonic sensor group (11) from the possible lim is defined as a safety angle θsafe; meaning that a plurality of partitions within the detectable area are formed by the proximity sensors), wherein the calculating the non-detection field sets, as the non-detection field, an inside of an outermost one of the obstacle detection fields where the obstacle is not detected (Mitsuuyasu; pg. 4 ¶0006, i.e., the area setting unit (16) calculates a sector area through which the door passes when the door is opened. The radius of the fan-shaped region is the door length, and the central angle is the angle formed by the door in the closed state and the door in the opened state. Then, the estimation unit (17) calculates the maximum center angle (openable angle) when the coordinate value of the obstacle stored in the storage unit [shown in Fig. 10 to be in reference to the inside edge] is not included in the sector area; meaning that the estimation unit 17 calculates a field in which the obstacle is not detected, a non-detection zone).

Re. claim 7, Mitsuuyasu teaches the opening operation control method for a vehicle door according to claim 4, further comprising: issuing with the electronic control unit (Mitsuuyasu; pg. 5 ¶0015, contact determination ECU 14) a warning indicative that the vehicle door upon opening operation may contact the obstacle (Mitsuuyasu; pg. 8 ¶0004, in addition to the door motor used to restrict the door opening, a warning notification may be issued if there is a high possibility that the door will come into contact with an obstacle) in a case where the opening operation path of the vehicle door cannot stay within the movement path of the non-detection field by the restriction on the opening operation angle (Mitsuuyasu; pg. 8 ¶0004, it is inherent that the notification sound will play when close to an obstacle regardless of whether the door motor is able to restrict motion of the door sufficiently or not; meaning that a warning indicative that the vehicle door, upon opening, will contact with an obstacle will be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R SMITH/Examiner, Art Unit 3663
                                                                                                                                                                                                        /RACHID BENDIDI/Primary Examiner, Art Unit 3667